DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Rodrigo et al US 2016/0084945(hereinafter Rodrigo).

Regarding claim1, Rodrigo discloses a LiDAR system (fig.1 LIDAR system 100) including: a transmitter including an emitting surface, wherein the transmitter is configured to emit LiDAR radiation via the emitting surface (abs, fig.1 element 102-112); a receiver configured to detect incident LIDAR radiation ([0045],fig. 1, 3 element 116-124); and an optical system configured to transmit in collinear form the radiation emitted by the transmitter and the radiation incident upon the receiver(see fig. 1, 3 optical delivery system 114, 128, [0011], [0045]); wherein the emitting surface of the transmitter is situated outside of a focus of the optical system (see fig. 1,3 optical delivery system 114,128)

Regarding claim2, Rodrigo discloses the LiDAR system of claim 1, wherein a detection surface of the receiver is situated at the focus of the optical system (fig. 3 optical filter 128 and detector 118).

Regarding claim3, Rodrigo discloses the LiDAR system of claim 1, wherein a detection surface of the receiver is situated outside of the focus of the optical system (see fig. 1, 3 detector 118).

Regarding claim4, Rodrigo discloses the LiDAR system of claim 1, wherein a distance between the emitting surface and the optical system is greater or smaller than a distance between a detection surface of the receiver and the optical system (fig. 1, 3).

Regarding claim6, Rodrigo discloses the LiDAR system of claim 1, wherein a detection surface of the receiver is larger than the emitting surface of the transmitter (see fig. 1 element 102 and 118).

Regarding claim7, Rodrigo discloses the LiDAR system of claim 6, wherein the detection surface includes a passband for transmission of LiDAR radiation (fig1,3 band-pass filter 128).

Regarding claim8, Rodrigo discloses the LiDAR system of claim 6, wherein the detection surface is formed of an arrangement of a plurality of individual detectors (fig. 1, 3 elements 116-126).
Regarding claim9, Rodrigo discloses the LiDAR system of claim 1, wherein an optical path from the transmitter to the optical system includes a deflecting device (fig. 1, 3 beam splitter 108).

Regarding claim10, Rodrigo discloses the LIDAR system of claim 1, wherein an optical path from the transmitter to the optical system includes an intermediate optical system (see fig. 1 108-112).

Regarding claim11, Rodrigo discloses the LiDAR system of claim 1, wherein the optical path from the optical system to the receiver includes a deflecting device (fig. 1, 3 beam splitter 108).

Regarding claim12, Rodrigo discloses the LiDAR system of claim 1, wherein the optical path from the optical system to the receiver includes an intermediate optical system (fig. 3 element 116-126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo as applied to claims 1-4, 6-12 above, and further in view of Moebius et al US 2019/0271821(hereinafter Moebius).

Regarding claim5, Rodrigo teaches all the limitations of claim1 above but does not teach and Moebius teaches the LiDAR system, wherein a distance between the emitting surface and the optical system is equal to a distance between a detection surface of the receiver and the optical system ([0060], describes LiDAR system includes a light transmitter and receiver integrated circuit and   has the same distance to the optical system from  the transmitter and receiver, fig. 1B, 7A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to integrate light transmitter and receiver of LiDAR system as in Moebius to improve imaging resolution and range of the LiDAR system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/             Primary Examiner, Art Unit 2484